Citation Nr: 0521627	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-14 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant is eligible for Dependents' 
Educational Assistance (DEA) under Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from July 1941 to 
September 1944 and died in February 2001.

The appellant, who is the veteran's widow, appealed an 
October 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In January 2003, the Board of Veterans' Appeals (Board) 
remanded the appellant's claim to the RO to comply with her 
request to testify at a videoconference hearing before a 
Veterans Law Judge.  However, in February 2003, the 
appellant's service representative advised the Board that the 
appellant wished to withdraw her hearing request.  Thus, all 
due process requirements were met regarding the appellant's 
hearing request.  Thereafter, in November 2003, the Board 
remanded the appellant's claim to the RO for further 
evidentiary development.

In July 2005, the appellant, through her accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In July 2005, the Board 
determined that good or sufficient cause had been shown, and 
granted the appellant's motion to advance her appeal on the 
Board's docket.


FINDINGS OF FACT

1.  The veteran died in February 2001, at the age of 83.  
According to the death certificate, the immediate cause of 
death was renal failure due to arteriosclerotic heart disease 
(ASHD).

2.  The first objective medical evidence of a diagnosis of 
ASHD was in approximately 1996 or 1997.

3.  The competent and objective medical evidence 
preponderates against a finding that ASHD or a renal disorder 
was manifested during the veteran's period of active military 
service or within one year after his separation from service.

4.  At the time of his death, the decedent was service-
connected for arthritis of the left knee, with status post 
total knee replacement and patellar prosthesis, evaluated as 
40 percent disabling from July 1993; and right knee status 
post medial meniscectomy, partial, evaluated as 10 percent 
disabling from January 1991.

5.  The preponderance of the competent and probative evidence 
of record is against a finding that a service-connected 
disability caused or contributed substantially or materially 
to cause the veteran's death.

6.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death, 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death be presumed 
to be service connected.  38 U.S.C.A. §§ 1101, 1102, 1110, 
1112, 1113, 1310, 5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303(a)(c), 3.307, 3.309, 3.312 (2004).

2.  The requirements for eligibility for dependents' 
educational assistance benefits under Chapter 35 of Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3501, 
3510 (West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the veteran's death 
was related to his period of active military service.  In 
essence, she has alleged that the cause of the veteran's 
death was due to his service-connected knee disabilities, 
which led to a sedentary life and obesity, which in turn 
caused the conditions that led to his death.

I.  Factual Background

The evidence of record reveals that the veteran died in 
February 2001, at the age of 83 years.  According to the 
certificate of death issued in March 2001, the immediate 
cause of the veteran's death was renal failure.  The 
underlying cause of death was arteriosclerotic heart disease.  
The time interval between the onset of renal failure and the 
veteran's death was one year, and between the onset of ASHD 
and death was five years.  There is no indication that an 
autopsy was performed.  At the time of his death, the veteran 
was service-connected for arthritis of the left knee, with 
status post total knee replacement and patellar prosthests, 
evaluated as 40 percent disabling from July 1993; and right 
knee status post medial meniscectomy, partial, evaluated as 
10 percent disabling from January 1991.  His combined 
disability evaluation was 50 percent, effective from July 
1993.

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, cardiovascular or renal 
disorders.  When he was hospitalized in August 1943 for 
treatment of a right knee injury, the veteran's vascular 
system showed no evidence of sclerosis or varicosities, he 
had a good pulse, and his heart sounds were of good quality 
with no murmurs.  In July 1944, the veteran was hospitalized 
for treatment of chronic left knee arthritis related to a 
pre-service injury.  A September 1944 record indicates that 
the veteran was discharged from service as a result of 
incapacitation due to left knee instability due to left knee 
arthritis.

Post-service, the private and VA medical records and 
examination reports reflect the veteran's treatment for left 
knee pain.  

In September 1944, the RO granted service connection for 
chronic left knee arthritis.

A May 1947 VA examination report indicates that the veteran 
was 5 feet 10 inches tall and weighed 205 pounds.  His chest 
was clear, his heart was not enlarged, and the tones were 
regular, with good quality and no murmurs. 

A September 1959 VA examination report indicates the veteran 
had no complaint other than his knee disability, diagnosed as 
chronic left knee arthritis.

VA hospitalized the veteran in August 1976 for treatment of 
left knee pain.  At that time, the medical records indicate 
he weighed 230 pounds, and weight reduction was urged.  The 
clinical impression was osteoarthritis of the left knee, with 
a need to rule out gout.

A December 1979 medical certificate signed by J.C.W., Jr., 
M.D., is to the effect that the veteran was urged to retire 
as soon as possible from his veterinary practice due to his 
painful left knee.

Private medical records reflect that, in December 1986, the 
veteran underwent a total left knee replacement.  

In an August 1987 rating decision, the RO assigned a 30 
percent disability rating for the veteran's service-connected 
left knee arthritis.

A March 1988 VA examination report reflects the veteran's 
history of worsening knee pain that led to his retirement 
from his veterinary practice in 1979.  He used a cane to 
walk.  

In December 1990, private medical records document that the 
veteran underwent arthroscopy of the right knee with a 
partial synovectomy.

A March 1991 VA examination report reflects the veteran's 
complaints of worsening left knee pain, which had led to a 
total knee replacement in December 1986.  His knee had 
recently become more painful, and a revision was scheduled 
for the next few months.  On examination, the veteran weighed 
210 pounds.  Left and right knee osteoarthritis was 
diagnosed.

Private medical records reflect that in May 1992 the veteran 
underwent revision of his left knee total knee arthroplasty.  
An arthrotomy of the left knee with removal of the worn 
patellar prosthesis and insertion of a new patellar 
prosthesis was done.  When he was clinically examined at the 
time, neither a renal nor a cardiovascular disorder was 
reported.  He underwent the procedure without complication 
and had an uneventful postoperative course, and his discharge 
condition was good.

In a February 1994 rating decision, the RO granted service 
connection for right knee status post medial meniscectomy, 
partial, and awarded a 10 percent disability evaluation, 
effective from 1991.

In June 1994, the veteran underwent VA examination and 
reported worsening osteoarthritis since 1977 that had caused 
his retirement in 1979.  He said he had resorted to a variety 
of pain medications until 1986, when he underwent knee 
replacement surgery.  He said he had experienced relief until 
1991, when the intense patellar pain returned and he 
underwent steroid injections and, in May 1992, a revision 
operation was performed.  He experienced some relief for 
another year, until his pain recurred, for which he wore 
special knee braces.  Findings and diagnoses were not 
referable to ASHD or a renal disorder.

Private medical records, dated from 1994 to 2001, reflect the 
veteran's treatment for multiple disorders including 
cardiovascular disease and prostate, back, and renal 
problems.  

An August 1995 private medical record indicates that the 
veteran was examined for surgical clearance for transurethral 
prostate resection.  He had no complaints referable to his 
heart, and there was no report of cardiovascular disease.  It 
was noted that his hypertension and type II diabetes were 
under good control.  An August 1995 private radiology record 
reflects no acute cardiopulmonary disease evident.  The 
veteran's heart was normal in size and there was no evidence 
of pulmonary disease.

The veteran was privately hospitalized in January 1997 to 
undergo diagnostic cardiac catherization.  The medical 
records indicate that the veteran did not give any history of 
cardiac symptoms, but had recently had an abnormal 
echocardiogram.  A history of hypertension was noted, but 
there was no history of diabetes, gout, or hyperlipidemia, 
and he was status post two knee replacements.  It was noted 
that the veteran was an asymptomatic 79-year old man who was 
active with no symptoms, and had an abnormal Thallium stress 
test in December 1996.  The cardiac catherization showed 
multi-vessel coronary artery disease.

According to a VA radiology record dated in March 1998, an 
ultrasound study of the veteran's kidneys showed no evidence 
of a stone or hydropnephrosis on either side.  There was a 
cyst in the upper part of the left kidney, and the clinical 
impression was minor abnormality, no attention needed.

In October 1998, the private medical records indicate that 
the veteran underwent lumbar back surgery.  A November 1998 
private ultrasound scan of the veteran's abdomen reflects no 
hydronephrosis or mass in the right or left kidney.  

In April 1999, the veteran was examined by a private 
urologist for complaints of severe urinary urgency.  It was 
noted that he had undergone transurethral resection of the 
prostate in 1985, which was his second procedure.  At the 
time of examination, a renal ultrasound showed normal 
kidneys.  

The veteran was privately hospitalized in September 1999 with 
complaints of shortness of breath and chest pain, initially 
diagnosed as acute congestive heart failure, probably 
secondary to myocardial infarction.  Medical records reflect 
his history of previous atrial fibrillation and 
hyperlipidemia, and lumbar epidural injection three days 
earlier.  When he was examined at admission, it was noted 
that the veteran had a history atrial fibrillation, with 
cardiac angiogram and results unknown by him, history of gout 
for 15 years, history of type II diabetes mellitus that 
caused hyperglycemia during various hospitalizations, 
hyperlipidemia, status post two previous left knee 
replacements, status post right knee arthroscopic surgery, 
history of lumbar back surgery, and status post 
prostatectomy.  The discharge diagnoses included 
atherosclerotic heart disease status post myocardial 
infarction, bilateral renal artery stenosis per catherization 
report, type 2 diabetes and type 2 hyperlipidemia, 
degenerative disease of the lumbosacral spine, status post 
prostatectomy, history of gout, history of atrial 
fibrillation, status post two left knee replacements, and 
hypertension.  

In October 1999, a private medical record indicates that a 
chest X-ray showed mild cardiomegaly.

The veteran was privately hospitalized from March to April 
2000, and underwent renal artery occlusion.  He also 
underwent aorto-mesenteric bypass.  An abdominal X-ray taken 
at the time reflects a pacemaker in place.  According to a 
March 2000 record, the veteran underwent bilateral renal 
angioplasties with stent placement by Dr. R., a cardiologist.  
The veteran developed severe renal failure that required 
dialysis, underwent angiography in March 2000, and was found 
to have an occluded right renal artery and critical stenosis 
of the left renal artery.  Discharge diagnoses included 
ischemic bowel, renal failure secondary to obstruction of the 
right renal artery and marked stenosis, left renal artery 
with history of renal artery angioplasty and stent placement 
in late 1999, organic heart disease with history of 
myocardial infarction and valvular heart disease, consisting 
of mitral regurgitation, chronic atrial fibrillation, 
pulmonary hypertension with congestive heart failure 
primarily related to volume overload with renal failure, 
hypertension, type 2 diabetes, peripheral vascular disease, 
status post laminectomy, and status post two left knee 
replacements.  

The veteran was privately hospitalized from October to 
November 2000 for residuals of a traumatic fall with head 
trauma.  The hospital records reflect his progressive 
weakness, malaise, and difficulty ambulating.  He had had an 
electrical stimulator recently removed from his back because 
of chronic back pain.  He was initially seen in March 2000 
and found to be in congestive heart failure.  The clinical 
impression was atrial fibrillation with good rate control, a 
fall that the veteran said was not secondary to syncope, 
pleural effusion, and chronic renal failure on hemodialysis.

The veteran's condition continued to weaken; he was 
hospitalized for acute rehabilitation and then developed 
pneumonia that required hospitalization through December 
2000.

The veteran was hospitalized in January 2001 for treatment of 
a non-healing ischemic ulcer of the right great toe with 
gangrene, which required revascularization of the right lower 
extremity.  The medical records reflect his past medical 
history.  A January 24, 2001, pulmonary consultation report, 
dated approximately one month prior to the veteran's death, 
indicates that he had chronic renal failure which required 
regular dialysis and significant heart disease, with a past 
myocardial infarction and history of congestive heart 
failure.  His past medical history included peripheral 
vascular disease, prostatectomy, and a lumbar laminectomy in 
1998.  The clinical impression included renal failure on 
dialysis, back pain with history of lumbar surgery two years 
earlier, heart disease with history of myocardial infarction, 
congestive heart failure, paroxysmal atrial fibrillation, 
status post pacemaker and status post arteriovenous node 
ablation, and increased shortness of breath and cough thought 
to possibly be pneumonia.

As noted above, the veteran died in February 2001 from renal 
failure due to ASHD.

In a May 2001 signed statement, G.M. K., M.D., said, "as a 
result of service-connected injury to [the veteran's] left 
knee", he underwent "two surgical procedures of which 
neither was successful in decreasing pain and increasing 
mobility".  Dr. K. said that this problem resulted in "a 
sedentary life style and obesity that culminated in the onset 
of type II diabetes and its resultant complications of 
atherosclerotic heart disease, peripheral vascular disease, 
and renal failure with eventual dialysis."  

In another May 2001 signed statement, Dr. R. said that the 
veteran's orthopedic injuries "caused his sedentary life 
style and secondary problems of diabetes, vascular disease, 
and heart disease."  Dr. R. further stated that, "[a]bsent 
his injuries [the veteran] would not have suffered from the 
conditions that ended his life."

According to an August 2001 VA medical opinion, a VA examiner 
reviewed the veteran's medical records.  The VA examiner 
noted that the veteran's service medical records reflected 
that he entered service with an existing injury and was 
medically discharged after in-service aggravation of that 
injury, identified as left knee arthritis.  The reviewer 
noted Drs. R. and K.'s statements, described above, that 
essentially allude to sedentary life style occasioned by the 
veteran's service-connected knee as a causal agent in the 
development of atherosclerotic heart disease that led to 
renal failure.  It was also noted that further review of the 
records revealed that the veteran practiced as a veterinarian 
for 30 years, and retired from practice in 1979.  The VA 
reviewer commented that the practice of veterinary medicine 
could not be termed sedentary.

According to the VA examiner, ASHD was not a prime cause for 
renal failure and, in fact, was not even found in a review of 
"Aggravating factors for Progression of Renal Disease", 
Cecil's Textbook of Medicine, 19th Ed.  The reviewer assumed 
that the intended phraseology was "arteriosclerosis leading 
to chronic renal disease" and said that even if that were 
the case, the association was very indirect.

The VA examiner noted that Dr. K. had further speculated that 
the veteran's problem resulted in a sedentary lifestyle and 
obesity, which culminated in the onset of type II diabetes 
and resultant complications, including atherosclerotic heart 
disease, peripheral vascular disease, and renal failure with 
eventual dialysis.  In the VA reviewer's opinion, this was 
"pure speculation".  According to the VA physician, it 
could be conceded that the veteran's service-connected knee 
disability made it difficult for him to ambulate without 
pain.  This was not sufficient cause for the development of 
obesity, according to the VA medical specialist.  
"Disability of ambulation is not sufficient to explain the 
veteran's obesity (the first link in the chain set by Dr. 
[K]).  An individual develops obesity largely because they 
intake more calories than they burn.  When a condition makes 
it harder for you to burn calories, you can always decrease 
your caloric intake to match your new (reduced) needs.  This 
veteran apparently chose to continue a high caloric intake, 
and it was this, not the sedentary life style, which caused 
him to develop Type II diabetes."  

In additionally, the VA examiner said that risk factors for 
development of atherosclerosis included increased blood 
lipids and triglycerides (largely due to dietary/hereditary 
factors), smoking, hypertension, clinical diabetes (not a 
necessary finding in Type II diabetes), age, male sex, 
obesity, stress, type A personality, and genetic factors.

The VA reviewer stated that while he "would not attempt to 
refute [Dr. K.'s] assertions, they are without question 
totally dependent on speculation and inference".  In the VA 
physician's opinion, it is "more likely than not that the 
veteran developed the diseases that resulted in his death, 
because of bad choices or hereditary factors".  The VA 
doctor said "to state that the veteran would not have 
developed these diseases if he had not aggravated [a 
preexisting] left knee condition is unacceptable 
speculation."  The VA examiner noted that the veteran lived 
to be 83 years old and average United States male life 
expectancy was considerably less than this advanced age.  It 
was unclear to the VA examiner why a clinician would assert 
that the veteran would have lived longer but for the 
aggravation to his preexisting left knee injury.

In an April 2002 signed statement, Dr. M.F. stated that in 
1979 he had purchased the veteran's veterinary practice, 
which was in good financial condition and growing.  The 
veteran indicated to Dr. F. that the only reason he sold the 
practice was his serious and worsening knee condition, which 
caused him great pain and adversely affected his ability to 
perform surgical procedures.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-1 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of her appeal, including in a March 
2001 letter from the RO, the appellant has been informed of 
VA's duty to assist her in the development of her appeal.  In 
addition, the appellant was advised, by virtue of a detailed 
August 2002 statement of the case (SOC) and an April 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claims, and that the SOC and SSOC issued 
by the RO clarified what evidence would be required to 
establish entitlement to service connection and educational 
assistance under Chapter 35.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that both the August 2002 
SOC and the April 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In fact, in a May 2005 
signed statement, the appellant expressly stated that she had 
no additional evidence to submit in support of his appeal and 
requested that the Board consider her claims without delay.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

1.  Service Connection - Cause of Death

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from injury or disease 
incurred in or aggravated by service.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Even if there is no record of a chronic disease such as 
cardiovascular-renal disease in service, its incurrence in 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of any service-
connected disability must have made the veteran materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
preponderates against a finding that the medical disorders 
which were implicated in the veteran's death were related to 
military service, or to his service-connected left knee 
arthritis or right knee status post medial meniscectomy.

The appellant appears to argue that the veteran's service-
connected left and right knee disabilities caused the renal 
failure due to ASHD/renal disease from which he died.  
However, the evidence of record reveals that, when the 
veteran was hospitalized in 1943, his heart and vascular 
system were normal, and hospital records dated in 1944 are 
not indicative of any cardiovascular or renal disorder.  More 
important, when examined by VA in 1947, 1959, 1988, 1991, and 
1994, the pertinent diagnoses were referable only to the 
veteran's left and right knee disabilities, and were in no 
way referable to cardiovascular or renal disorders. 

Furthermore, the medical evidence of record next reflects 
that it was not until 1996 or 1997 that the veteran was 
diagnosed with coronary artery disease, more than 50 years 
after his discharge from active military service. 

Private and VA medical records, dated from 1994 to 2001, 
include radiological reports and private medical records and 
statements that describe the veteran's varied physical 
ailments, including diabetes, peripheral vascular disease, 
lumbar spine and prostate problems, renal failure, and ASHD.  
However, the January 1997 private hospital record of the 
veteran's cardiac catherization indicates he was asymptomatic 
at that time and only recently noted to have an abnormal 
Thallium stress test, in December 1996, and echocardiogram.

Upon careful review of this case, the Board finds no 
probative medical evidence has been submitted to relate the 
veteran's death to service.  The appellant has variously 
contended in this appeal that the veteran suffered from 
residuals of the left and right knee arthritis disabilities.  
Thus, given a finding that the veteran died of renal failure 
due to ASHD, she apparently believes that the veteran died 
from a service-connected or presumptive disease under 38 
C.F.R. §§ 3.307 and 309(c).

In evaluating this premise, the Board notes that the veteran 
was service-connected for left and right knee arthritis.  
Nevertheless, the Board notes that the veteran died from 
renal failure due to ASHD.  While the September 1944 medical 
record reflects the veteran's pre-service history of left 
knee injury, there is no competent medical evidence in the 
record before the Board that the left or right knee 
disability was the immediate or underlying cause of the 
veteran's death, or that the condition played a contributory 
cause, i.e., that there was a causal connection.  Moreover, 
there is no indication that the veteran's renal failure due 
to ASHD was related to service.  In fact, the Board would 
note that, contrary to the appellant's repeated contentions, 
the first mention in the medical records of coronary artery 
disease was in 1996 or 1997, more than 50 years after the 
veteran's discharge from service.

In support of her claim that the veteran's service-connected 
left and right knee disabilities led to his death in February 
2001, she would point to Dr. K.'s May 2001 written statement 
to the effect that the veteran's left and right knee 
disabilities caused increased pain and decreased mobility 
that caused a sedentary life style and obesity, leading to 
type II diabetes and its resultant complications of ASHD, 
peripheral vascular disease, and renal failure.  She would 
also point to Dr. R.'s May 2001 written statement to the 
effect that the veteran's orthopedic injuries caused his 
sedentary life style and secondary problems of diabetes, 
vascular disease. and heart disease.  According to Dr. R., 
absent the veteran's injuries, he would not have suffered 
from the conditions that ended his life.

We are mindful that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court of Appeals for Veterans Claims has held that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state our reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  The Court has also indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, the weight to be accorded the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.  Although we appreciate the 
characterizations of the veteran's condition by his 
physicians, and by Drs. R. and K., the Board has focused upon 
the objective clinical findings before us in the evidentiary 
record.

The Board is persuaded that the opinion of the August 2001 VA 
examiner is most convincing, in that this examiner reviewed 
all the medical evidence in the file, and the physician's 
opinion reflects a considered analysis of the pertinent 
criteria essential for a fair determination as to the whether 
the veteran's death was related to service or to a service-
connected disability.  This examiner provided a clear 
rationale to support his opinions that the veteran's service-
connected knee disabilities did not materially contribute to 
death.  As to the opinions of Drs. R. and K., the Board finds 
they did not clearly attribute the veteran's death to 
service, rather only to the veteran's account of his knee 
disabilities.  See also Black v. Brown, 5 Vet. App. 177, 180 
(1995) (indicating that a medical opinion is inadequate when 
it is unsupported by clinical evidence). 

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Upon initial, superficial review, Drs. K.'s and R.'s 
statements might appear to support the appellant's claim, but 
a close analysis reveals that they do not.  The opinions are 
both equivocal and speculative and, at most, do little more 
than propose that it is possible that the veteran's ASHD, 
diabetes, and renal failure diagnoses were due to the 
service-connected left and right knee disabilities that 
caused a sedentary lifestyle.  The physicians do not 
factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Thus, the opinions of Drs. R. and K. must be accorded less 
weight than those of the August 2001 VA examiner, who 
reviewed the entire record and articulated the underlying 
rationale for the opinion rendered.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss.  
Thus, this claim must be denied.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.312.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
experience.  Nevertheless, in this case, the appellant has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the causal 
relationship between the veteran's death and his active 
military service.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge", aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to 
cause the veteran's death.  The preponderance of the evidence 
is therefore against the appellant's claim.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for the 
cause of the veteran's death must be denied.

2.  Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35

In pertinent part, Chapter 35, Title 38, United States Code, 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
surviving spouses of a veteran who, when they died, had 
service-connected total disabilities that were permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

The record shows that at the time of the veteran's death in 
February 2001, neither his service-connected left knee nor 
right knee was rated as totally disabling, and that his 
combined disability rating was 50 percent.  Moreover, the 
record shows that his service-connected disabilities were not 
at any point during his lifetime rated as 100 percent 
disabling (other than when awarded temporarily due to 
hospitalization and convalescence for the service-connected 
disabilities).  Since service connection for the cause of the 
veteran's death is not warranted, and as the veteran, when he 
died, did not have service-connected total disability 
permanent in nature, the Board concludes that the criteria 
for basic eligibility for DEA under chapter 35, title 38, 
United States Code, have not been met.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance, under 38 
U.S.C. Chapter 35, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


